Exhibit 10.6

Execution Copy

SUB-ADMINISTRATION AGREEMENT

This Sub-Administration Agreement (“Agreement”) dated and effective as of April
20, 2010, is by and among State Street Bank and Trust Company, a Massachusetts
trust company (the “Sub-Administrator”), THL Credit, Inc. (the “Company”), and
THL Credit Advisors LLC, a Delaware limited liability company (the
“Administrator”).

WHEREAS, the Company is a closed-end, management investment company that intends
to elect to be regulated as a business development company;

WHEREAS, the Company has retained the Administrator to furnish administrative
services to the Company; and

WHEREAS, the Company and the Administrator desire to retain the
Sub-Administrator to furnish certain administrative services to the Company, and
the Sub-Administrator is willing to furnish such services, on the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

1. APPOINTMENT OF SUB-ADMINISTRATOR

The Company and the Administrator hereby appoint the Sub-Administrator to
provide certain administrative services for the Company for the period and on
the terms set forth in this Agreement. The Sub-Administrator accepts such
appointment and agrees to render the services stated herein.

 

2. DELIVERY OF DOCUMENTS

The Administrator will promptly deliver to the Sub-Administrator copies of each
of the following documents with respect to the Company and all future amendments
and supplements, if any:

 

  a. The Company’s Certificate of Incorporation and By-laws;

 

  b. The Company’s pre-effective amendment No. 2 to its registration statement
on Form N-2, SEC File No. 333-159636, any subsequent amendments thereto and any
subsequent registration statements on Form N-2 and any subsequent amendments
thereto (the most recent such registration statement or amendment thereto at any
time being referred to as the “Registration Statement”);

 

  c. Certified copies of the resolutions of the Board of Directors of the
Company (the “Board”) authorizing (1) the Company to enter into this Agreement
and (2) certain individuals on behalf of the Administrator to (a) give
instructions to the Sub-Administrator pursuant to this Agreement and (b) sign
checks and pay expenses;

 

1



--------------------------------------------------------------------------------

Execution Copy

 

  d. A copy of the administration agreement between the Company and the
Administrator; and

 

  e. Such other certificates, documents or opinions which the Sub-Administrator
may, in its reasonable discretion, deem necessary or appropriate in the proper
performance of its duties.

 

3. REPRESENTATIONS AND WARRANTIES OF THE SUB-ADMINISTRATOR

The Sub-Administrator represents and warrants to the Administrator that:

 

  a. It is a Massachusetts trust company, duly organized and existing under the
laws of The Commonwealth of Massachusetts;

 

  b. It has the corporate power and authority to carry on its business in The
Commonwealth of Massachusetts;

 

  c. All requisite corporate proceedings have been taken to authorize it to
enter into and perform this Agreement;

 

  d. No legal or administrative proceedings have been instituted or threatened
which would impair the Sub-Administrator’s ability to perform its duties and
obligations under this Agreement; and

 

  e. Its entrance into this Agreement shall not cause a material breach or be in
material conflict with any other agreement or obligation of the
Sub-Administrator or any law or regulation applicable to it.

 

4. REPRESENTATIONS AND WARRANTIES OF THE ADMINISTRATOR

The Administrator represents and warrants to the Sub-Administrator that:

 

  a. It is a limited liability company duly organized, existing and in good
standing under the laws of the State of Delaware;

 

  b. It has the requisite power and authority under applicable laws and by its
governing documents to enter into and perform this Agreement;

 

  c. All requisite proceedings have been taken to authorize it to enter into and
perform this Agreement;

 

2



--------------------------------------------------------------------------------

Execution Copy

 

  d. No legal or administrative proceedings have been instituted or threatened
which would materially impair the Administrator’s ability to perform its duties
and obligations under this Agreement; and

 

  e. Its entrance into this Agreement will not cause a material breach or be in
material conflict with any other agreement or obligation of the Administrator or
any law or regulation applicable to it.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Sub-Administrator that:

 

  a. The Company is a corporation duly organized, existing and in good standing
under the laws of the State of Delaware;

 

  b. It has the requisite power and authority under applicable laws and by its
Certificate of Incorporation to enter into and perform this Agreement;

 

  c. All requisite proceedings have been taken to authorize it to enter into and
perform this Agreement;

 

  d. No legal or administrative proceedings have been instituted or threatened
which would materially impair the Company’s ability to perform its duties and
obligations under this Agreement;

 

  e. Its entrance into this Agreement will not cause a material breach or be in
material conflict with any other agreement or obligation of the Administrator or
any law or regulation applicable to it;

 

  f. The Company is an investment company that intends to file an election to be
regulated as a business development company under the Investment Company Act of
1940, as amended (the “1940 Act”);

 

  g. A Registration Statement has been filed under the Securities Act of 1933,
as amended (the “Securities Act”); and

 

  h. As of the close of business on the date of this Agreement, the Company is
authorized to issue shares of capital stock.

 

6. SUB-ADMINISTRATION SERVICES

The Sub-Administrator shall provide the following services, subject to the
authorization and direction of the Administrator or the Company and, in each
case where appropriate, the review and comment by the Company’s independent
accountants and legal counsel and in accordance with procedures which may be
established from time to time between the Administrator and the
Sub-Administrator:

 

  a. Prepare for the review by designated officer(s) of the Administrator the
Company’s financial statements and periodic financial reports required to be
filed with the SEC on Form 10-K and Form 10-Q and financial information required
by proxy statements, Form 8-K and such other reports, forms or filings as may be
mutually agreed upon;

 

3



--------------------------------------------------------------------------------

Execution Copy

 

  b. Coordinate the audit of the Company’s financial statements by the Company’s
independent accountants, including the preparation of supporting audit
workpapers and other schedules, and make such reports and recommendations to the
Board (or the Audit Committee of the Board (“Audit Committee”)) concerning the
performance of the independent accountants as the Board or the Audit Committee
may reasonably request;

 

  c. Calculate management fees and incentive fees in accordance with the
Company’s investment advisory agreement and/or other applicable documents;

 

  d. Calculate incentive amounts available for distribution to shareholders by
the Company;

 

  e. Provide periodic testing of the Company with respect to compliance with the
mandatory qualification requirements of the Internal Revenue Code of 1986 as
amended (the “Code”) for status as a regulated investment company under
Subchapter M of the Code, and as mutually agreed the requirements of the 1940
Act applicable to business development companies and the investment policies and
restrictions of the Company contained in its Registration Statement for the
Company as may be mutually agreed upon, including quarterly compliance reporting
to the designated officer(s) of the Company as well as preparation of related
Board materials; and

 

  f. Provide sub-certificates in connection with the certification requirements
of the Sarbanes-Oxley Act of 2002 with respect to the services provided by the
Sub-Administrator.

 

  g. Implement and maintain a written information security program that contains
appropriate security measures to safeguard the Personal Information (as defined
below) of the Trust’s shareholders, employees, directors and/or officers that
the Administrator receives, stores, maintains, processes or otherwise accesses
in connection with the provision of services hereunder. Pursuant to
Section 17.02 of the Standards for The Protection of Personal Information of
Residents of the Commonwealth of Massachusetts (Massachusetts Privacy
Standards), “Personal Information” is means an individual’s name and one or more
of the following: Social Security number, driver’s license number, state-issued
identification card number, financial account number, or debit or credit card
number, with or without any required security code, access code, personal
identification number or password, that would permit access to a resident’s
financial account.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

The Sub-Administrator shall perform such other services for the Administrator
and the Company that are mutually agreed to by the parties from time to time,
for which the Company or the Administrator will pay such fees as may be mutually
agreed upon in accordance with the provisions of Section 7 of this Agreement,
including the Sub-Administrator’s reasonable out-of-pocket expenses. The
provision of such services shall be subject to the terms and conditions of this
Agreement.

The Sub-Administrator shall provide the office facilities and the personnel
determined by it to perform the services contemplated herein.

 

7. FEES; EXPENSES; EXPENSE REIMBURSEMENT

The Sub-Administrator shall receive from the Administrator with respect to the
Company such compensation for the Sub-Administrator’s services provided pursuant
to this Agreement as may be agreed to from time to time in a written Fee
Schedule approved by the parties. The fees shall be accrued daily and billed
monthly and shall be due and payable upon receipt of the invoice. Upon the
termination of this Agreement before the end of any month, the fee for the part
of the month before such termination shall be prorated according to the
proportion which such part bears to the full monthly period and shall be payable
upon the date of termination of this Agreement. In addition, the Administrator
shall reimburse the Sub-Administrator for its out-of-pocket costs incurred in
connection with this Agreement. All rights of compensation and expense
reimbursement under this Agreement for services performed as of the termination
date shall survive the termination of this Agreement.

The Administrator agrees promptly to reimburse the Sub-Administrator for any
equipment and supplies specially ordered by or for the Company through the
Sub-Administrator and for any other expenses not contemplated by this Agreement
that the Sub-Administrator may incur on the Company’s or the Administrator’s
behalf or at the Administrator’s or the Company’s request or with the
Administrator’s or the Company’s consent.

The Administrator acknowledges and agrees that the Company and/or the
Administrator will bear all expenses that are incurred in the operation of the
Company and not specifically assumed by the Sub-Administrator. Expenses to be
borne by the Company and/or the Administrator, include, but are not limited to:
organizational expenses; cost of services of independent accountants and outside
legal and tax counsel (including such counsel’s review of the Company’s
Registration Statement, Form 10-K, Form 10-Q, Form 8-K, proxy materials, federal
and state tax qualification as a regulated investment company and other notices,
registrations, reports, filings and materials prepared by the Sub-Administrator
under this Agreement); cost of any services contracted for by the Company or the
Administrator directly from parties other than the Sub-Administrator; cost of
trading operations and brokerage fees, commissions and transfer taxes in
connection with the purchase and sale of securities for the Company; investment
advisory fees; taxes, insurance premiums and other fees and expenses applicable
to its operation; costs incidental to any meetings of shareholders including,
but not limited to, legal and accounting fees, proxy filing fees and the costs
of preparation (e.g., typesetting, page changes and all other print vendor and
EDGAR charges, collectively referred to herein as “Preparation”), printing,
distribution and mailing of any proxy materials; costs incidental to Board
meetings, including fees and expenses of

 

5



--------------------------------------------------------------------------------

Execution Copy

 

Board members; the compensation and expenses of any officer, director\trustee or
employee of the Company; costs of preparation, printing, distribution and
mailing, as applicable, of the Company’s shareholder reports; all applicable
registration fees and filing fees required under federal and state securities
laws; the cost of fidelity bond and D&O/E&O liability insurance; and cost of
independent pricing services and valuation firms used in determining the value
of the Company’s assets.

The Sub-Administrator is authorized to and may employ, associate or contract
with such person or persons as the Sub-Administrator may deem desirable to
assist it in performing its duties under this Agreement; provided, however, that
the compensation of such person or persons shall be paid by the
Sub-Administrator and that the Sub-Administrator shall be as fully responsible
to the Administrator for the acts and omissions of any such person or persons as
it is for its own acts and omissions.

 

8. INSTRUCTIONS AND ADVICE

a. At any time, the Sub-Administrator may apply to any officer of the Company or
his or her designee for instructions and may consult with its own legal counsel
or outside counsel for the Company or the independent accountants for the
Company at the expense of the Company or the Administrator, with respect to any
matter arising in connection with the services to be performed by the
Sub-Administrator under this Agreement.

b. The Sub-Administrator shall not be liable, and shall be indemnified by the
Administrator, for any action taken or omitted by it in good faith in reliance
upon any such instructions or advice or upon any paper or document believed by
it to be genuine and to have been signed by the proper person or persons. The
Sub-Administrator shall not be held to have notice of any change of authority of
any person until receipt of written notice thereof from the Company or the
Administrator. Nothing in this section shall be construed as imposing upon the
Sub-Administrator any obligation to seek such instructions or advice, or to act
in accordance with such advice when received.

 

9. LIMITATION OF LIABILITY AND INDEMNIFICATION

The Sub-Administrator shall be responsible for the performance only of such
duties as are set forth in this Agreement and, except as otherwise provided
under Section 7, shall have no responsibility for the actions or activities of
any other party, including other service providers. The Sub-Administrator shall
have no liability in respect of any loss, damage or expense suffered by the
Company or the Administrator insofar as such loss, damage or expense arises from
the performance of the Sub-Administrator’s duties hereunder in reliance upon
records that were maintained for the Company or the Administrator by entities
other than the Sub-Administrator prior to the Sub-Administrator’s appointment as
Sub-Administrator hereunder. The Sub-Administrator shall have no liability for
any error of judgment or mistake of law or for any loss or damage resulting from
the performance or nonperformance of its duties hereunder unless solely caused
by or resulting from the negligence, bad faith, reckless disregard or willful
misfeasance of the Sub-Administrator, its officers or employees. The
Sub-Administrator shall not be liable for any special, indirect, incidental,
punitive or consequential damages, including lost profits, of any kind

 

6



--------------------------------------------------------------------------------

Execution Copy

 

whatsoever (including, without limitation, attorneys’ fees) under any provision
of this Agreement or for any such damages arising out of any act or failure to
act hereunder, each of which is hereby excluded by agreement of the parties
regardless of whether such damages were foreseeable or whether either party or
any entity had been advised of the possibility of such damages. In any event,
the Sub-Administrator’s liability under this Agreement shall be limited to such
amount as may be agreed upon from time to time between the parties hereto.

The Sub-Administrator shall not be responsible or liable for any failure or
delay in performance of its obligations under this Agreement arising out of or
caused, directly or indirectly, by circumstances beyond its control, including
without limitation, work stoppage, power or other mechanical failure, computer
virus, natural disaster, governmental action or communication disruption.

The Administrator shall indemnify and hold the Sub-Administrator and its
directors, officers, employees and agents harmless from all loss, cost, damage
and expense, including reasonable fees and expenses for counsel, incurred by the
Sub-Administrator resulting from any claim, demand, action or suit in connection
with the Sub-Administrator’s acceptance of this Agreement, any action or
omission by it in the performance of its duties hereunder, or as a result of
acting upon any instructions reasonably believed by it to have been duly
authorized by the Company or the Administrator or upon reasonable reliance on
information or records given or made by the Company or the Administrator or its
investment adviser, provided that this indemnification shall not apply to
actions or omissions of the Sub-Administrator, its officers or employees in
cases of its or their own negligence, bad faith, reckless disregard or willful
misfeasance.

The limitation of liability and indemnification contained herein shall survive
the termination of this Agreement.

 

10. CONFIDENTIALITY

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other parties regarding its business and
operations. All confidential information provided by a party hereto shall be
used by the other parties hereto solely for the purpose of rendering or
receiving services pursuant to this Agreement and, except as may be required in
carrying out this Agreement, shall not be disclosed to any third party. No party
will use or disclose confidential information for purposes other than the
activities contemplated by this Agreement or except as required by law, court
process or pursuant to the lawful requirement of a governmental agency, or if
the party is advised by counsel that it may incur liability for failure to make
a disclosure, or except at the request or with the written consent of the other
parties. Notwithstanding the foregoing, each party acknowledges that the other
parties may provide access to and use of confidential information relating to
the other parties to the disclosing party’s employees, contractors, agents,
professional advisors, auditors or persons performing similar functions.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

The foregoing shall not be applicable to any information (i) that is publicly
available when provided or thereafter becomes publicly available, other than
through a breach of this Agreement, (ii) that is independently derived by a
party hereto without the use of any information provided by the other party
hereto in connection with this Agreement, (iii) that is required in any legal or
regulatory proceeding, investigation, audit, examination, subpoena, civil
investigative demand or other similar process, or by operation of law or
regulation, or (iv) where the party seeking to disclose has received the prior
written consent of the party providing the information, which consent shall not
be unreasonably withheld. Furthermore, and notwithstanding anything in this
Section to the contrary, the Sub-Administrator may aggregate the Company’s data
with similar data of other customers of the Sub-Administrator (“Aggregated
Data”) and may use Aggregated Data for purposes of constructing statistical
models so long as such Aggregated Data represents a sufficiently large sample
that no Company data can be identified either directly or by inference or
implication.

The undertakings and obligations contained in this Section shall survive the
termination or expiration of this Agreement for a period of three (3) years.

 

11. COMPLIANCE WITH GOVERNMENTAL RULES AND REGULATIONS; RECORDS

In compliance with the requirements of Rule 31a-3 under the 1940 Act, the
Sub-Administrator agrees that all records which it maintains for the Company
shall at all times remain the property of the Company, shall be readily
accessible during normal business hours, and shall be promptly surrendered upon
the termination of the Agreement or otherwise on written request. The
Sub-Administrator further agrees that all records that it maintains for the
Company pursuant to Rule 31a-1 under the 1940 Act will be preserved for the
periods prescribed by Rule 31a-2 under the 1940 Act unless any such records are
earlier surrendered as provided above. Records may be surrendered in either
written or machine-readable form, at the option of the Sub-Administrator.

 

12. SERVICES NOT EXCLUSIVE

The services of the Sub-Administrator are not to be deemed exclusive, and the
Sub-Administrator shall be free to render similar services to others. The
Sub-Administrator shall be deemed to be an independent contractor and shall,
unless otherwise expressly provided herein or authorized by the Administrator
from time to time, have no authority to act or represent the Company or the
Administrator in any way or otherwise be deemed an agent of the Company or the
Administrator.

 

13. TERM, TERMINATION AND AMENDMENT

 

  (a) This Agreement shall become effective as of the date first above written.
The Agreement shall remain in effect unless terminated by a party on sixty
(60) days’ prior written notice.

 

  (b) Upon termination of this Agreement, the Administrator shall pay to the
Sub-Administrator such compensation and any reimbursable expenses as may be due
under the terms hereof as of the date of such termination, including reasonable
out-of-pocket expenses associated with such termination.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

  (c) This Agreement may be modified or amended from time to time by mutual
written agreement of the parties hereto.

 

14. NOTICES

Any notice or other communication authorized or required by this Agreement to be
given to either party shall be in writing and deemed to have been given when
delivered in person or by confirmed facsimile, by overnight delivery through a
commercial courier service, or posted by certified mail, return receipt
requested, to the following address (or such other address as a party may
specify by written notice to the other): if to the Administrator or the Company:
THL Credit Advisors LLC., 100 Federal Street, 31st Floor, Boston, MA 02110,
Attn: Terrence W. Olson, fax: 877-494-9096 ; if to the Sub-Administrator: State
Street Bank and Trust Company, P.O. Box 5049, Boston, MA 02206-5049, Attn: Fund
Administration Legal Department, fax: 617-662-3805.

 

15. NON-ASSIGNABILITY

This Agreement shall not be assigned by a party hereto without the prior consent
in writing of the other parties, except that the Sub-Administrator may assign
this Agreement to a successor of all or a substantial portion of its business,
or to a party controlling, controlled by or under common control with the
Sub-Administrator.

 

16. SUCCESSORS

This Agreement shall be binding on and shall inure to the benefit of the
Administrator, the Company and the Sub-Administrator and their respective
successors and permitted assigns.

 

17. ENTIRE AGREEMENT

This Agreement contains the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes all previous
representations, warranties or commitments regarding the services to be
performed hereunder whether oral or in writing.

 

18. WAIVER

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver nor shall it deprive
such party of the right thereafter to insist upon strict adherence to that term
or any term of this Agreement. Any waiver must be in writing signed by the
waiving party.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

19. SEVERABILITY

If any provision of this Agreement is invalid or unenforceable, the balance of
the Agreement shall remain in effect, and if any provision is inapplicable to
any person or circumstance it shall nevertheless remain applicable to all other
persons and circumstances.

 

20. GOVERNING LAW

This Agreement shall be construed and the provisions thereof interpreted under
and in accordance with the laws of The Commonwealth of Massachusetts.

 

21. REPRODUCTION OF DOCUMENTS

This Agreement and all schedules, exhibits, attachments and amendments hereto
may be reproduced by any photographic, xerographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties hereto
all/each agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.

 

22. COUNTERPARTS

This Agreement may be executed by the parties hereto on any number of
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers designated below as of the date first written above.

 

THL CREDIT, INC.     THL CREDIT ADVISORS LLC By:  

/s/ Terrence W. Olson

    By:  

/s/ James K. Hunt

  Name:   Terrence W. Olson       Name:   James K. Hunt   Title:   COO & CFO    
  Title:   CEO STATE STREET BANK AND TRUST COMPANY         By:  

/s/ Joseph C. Antonellis

          Name:   Joseph C. Antonellis           Title:   Vice Chairman        

 

11